Por cuanto la apelación interpuesta se basa en' que la corte sentenciadora ’cometió error al admitir como prueba *1080la certificación, de la sentencia dictada por la Corte Municipal de Mannabo absolviendo al acusado de una denuncia for-mulada contra él con motivo del accidente origen de este pleito y en que la dicba corte erró al apreciar la prueba en general;
Pon cuaNto si bien la admisión de la certificación indi-cada fué errónea, es lo cierto que la corte sentenciadora no basó su juicio en el juicio de la corte municipal y por tanto el error cometido no puede estimarse como perjudicial en tal grado que lleve consigo la revocación de la sentencia •apelada, y
Por cuanto analizada la prueba a la luz de los alegatos escritos de los abogados de ambas partes, no estamos con-vencidos de que la corte sentenciadora errara al apreciarla en general, ya que de aquella parte de la misma que la dicba corte sentenciadora creyó puede concluirse que. el de-mandado no fué negligente, habiéndole sido imposible, evi-tar el choque causante del daño sufrido por Cristóbal Colón, dueño del auto;
Por tanto, no apareciendo claro, además que la deman-dante tenga causa de acción alguna contra el demandado directamente, se confirma la sentencia recurrida. .